Order entered October 24, 2013




                                           In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                    No. 05-13-01338-CV

                    IN RE NATIONAL UNION FIRE INSURANCE
                  COMPANY OF PITTSBURGH, PA, ET AL., Relators

                     On Appeal from the 162nd Judicial District Court
                                  Dallas County, Texas
                          Trial Court Cause No. DC-13-00351

                                         ORDER
       The Court has before it real party in interest’s October 22, 2013 unopposed motion for

extension of time to file response to amended and corrected petition for writ of mandamus. The

Court GRANTS the motion and ORDERS real party in interest to file its response by November

7, 2013.


                                                    /s/   MOLLY FRANCIS
                                                          JUSTICE